Citation Nr: 1618468	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to June 1983; from August 1985 to July 2003; and from August 2005 to December 2007; while serving in the National Guard from September 1981 to December 2007.  

This matter comes to Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for degenerative joint disease of the right and left knee.

The issues of reopening a claim for service connection for a bilateral foot condition, including plantar fasciitis, an increased rating for bilateral foot corns, and an increased rating for a back disability have been raised by the record in a September 2011 written statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This record in this matter consists solely of electronic claims files and has been reviewed. 


FINDINGS OF FACT

1.  The Veteran has current diagnoses of degenerative osteoarthritis with associated degenerative meniscal tear of the right knee with parameniscal cyst formation and degenerative osteoarthritis of the left knee, medial compartment with associated varus.

2.  A bilateral knee disability is etiologically related to the Veteran's active duty service. 


CONCLUSION OF LAW

A bilateral knee disability, diagnosed as degenerative osteoarthritis with associated degenerative meniscal tear of the right knee with parameniscal cyst formation and degenerative osteoarthritis of the left knee, medial compartment with associated varus, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The Veteran essentially contends that her bilateral knee disorder was caused by the rigors of her physical fitness duties in service, as well as specific injuries in 1990, 2003, and 2005.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In December 1990, the Veteran was in a motor vehicle accident.  Service treatment records note that she hit her right leg on the dashboard and that she had right knee discoloration and bruising, but x-rays showed she had no fracture or dislocation.  June 2003 service treatment records note that the Veteran was experiencing pain in her bilateral knees.  June 2005 treatment records noted that the Veteran fell on her left knee two weeks prior and from then experienced bilateral knee pain on a scale of 6 out of 10.  She stated that the feeling in her knees was "piercing" and "stiff."  A clinician noted her left knee was swollen and had fluid built up and her right knee was slightly swollen as well.  

Personnel records confirm that the Veteran worked as a Master Fitness Coordinator during service, as well as a Health Care specialist for over 10 years, and her DD214 confirms that she underwent a skills intensive combat simulation course in May 2003.

A March 2011 statement from Major, J.R.F., a physician's assistant, confirmed that he treated the Veteran multiple times during service for knee injuries; however due to time and location constraints he never ordered formal therapy.  

An August 2011 buddy statement from a D.F. confirmed that in May 2003 the Veteran performed in an intensive combat simulation course, and had to perform a fireman carry excise, during which her knees gave out and she seemed injured.  

Another buddy statement from a Dr. R.C. in December 2011 confirmed that the Veteran had been treated for knee injuries multiple times; however, a senior medic stated that some treatment records had been lost or destroyed, or in some instances, treatment was not recorded.

In February 2012, a VA medical center (VAMC) clinician noted that the Veteran gave a history of injury to both knees during active duty training in 2003 and exacerbation of the problem during her deployment to Iraq in 2005, and that she has had increasing problems in both knees dating back to the above injuries and subsequent exacerbation.  The clinician opined that based on the clinical presentation and evaluation that it is at least as likely as not that the present condition of the Veteran's knees is attributable and caused by the injuries and exacerbation as described by her.  This opinion was again noted by a clinician at Malcolm Grow Medical Clinics in August 2012. 

In February 2014, the Veteran's file was reviewed by a VA examiner.  The clinician opined that the Veteran's condition was less likely than not caused by service, citing to the fact that the x-ray following her 1990 accident did not show any residual trauma, and that service treatment records did not reveal a residual condition.  The 2003 and 2005 notations in service were not discussed.  

An April 2014 private opinion submitted by Dr. J.F.W. noted that he had revised his 2012 report (in which he was addressing a different medical condition, but also stated the Veteran's knee problem did not appear to be related to service) after reviewing the Veteran's medical records including her service treatment records and specifically the June 2003 and June 2005 treatment records.  He indicated that the diagnoses with regard to the knees were degenerative osteoarthritis with associated degenerative meniscal tear of the right knee with parameniscal cyst formation and degenerative osteoarthritis of the left knee, medial compartment with associated varus.  He noted the Veteran's physical fitness requirements in service and history of being a runner.  Overall, he opined that the degenerative arthritis of her right and left knee were compatible with the demands of her training and running required to maintain fitness, and that her fitness record reflected her degree of diligence in maintaining her fitness.  Therefore he opined that it was more likely than not that her degenerative arthritis of the knee was brought on and aggravated by her service activities. 

At her October 2015 hearing, the Veteran testified that due to her positions in service in the health care field she often went to receive informal treatment that was not recorded in treatment records.  

With respect to Hickson element (1), the Veteran has demonstrated a bilateral knee disability to include bilateral osteoarthritis and associated right knee degenerative meniscal tears.  See e.g. April 2014 private opinion.  Therefore Hickson element (1) is met.    

With respect to in-service disease and injury, service treatment records demonstrate a 1990 motor vehicle accident, as well as June 2003 and June 2005 complaints of bilateral knee pain.  In support of her claim, the Veteran has also submitted multiple lay statements from her peers, noting that they witnessed the Veteran fall in 2003 and witnessed her receive treatment for knee problems on multiple occasions.  The Board notes that the Veteran and her peers are competent to give evidence about what they experienced and witnessed.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible and consistent.  Therefore, Hickson element (2) is satisfied. 
Regarding Hickson element (3), nexus, the Board finds the April 2014 private opinion to be highly probative.  The clinician noted that he reviewed the Veteran's medical records, including service treatment records and personnel records noting the Veteran's intensive physical fitness requirements.  The opinion is consistent with the other evidence of record and is supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  While the February 2014 VA examiner provide a negative nexus opinion, he did not appear to consider the Veteran's 2003 or 2005 notations in the service treatment records of knee pain and treatment, or any lay statements from the Veteran or her peers.  Therefore, this examination cannot be considered probative and there is no negative evidence to contradict the April 2014 opinion.  

Therefore, the Board finds that all of the requirements for the grant of service connection for a bilateral knee disability, diagnosed as degenerative osteoarthritis with associated degenerative meniscal tear of the right knee with parameniscal cyst formation and degenerative osteoarthritis of the left knee, medial compartment with associated varus, have been met. 


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a bilateral knee disability, diagnosed as degenerative osteoarthritis with associated degenerative meniscal tear of the right knee with parameniscal cyst formation and degenerative osteoarthritis of the left knee, medial compartment with associated varus, is granted. 



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


